Allowable Subject Matter
Claims 1, 2, 4, 6-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4, and 6-15, the prior art of record fails to disclose or suggest the power conversion assembly including, in particular, “wherein the first set of capacitors and the plurality of switching devices are mounted on a first side of a busbar and the second set of capacitors are mounted on a second, opposing side of the busbar such that each capacitor in the first set of capacitors is positioned closer to a respective switching device of the plurality of switching devices than a corresponding capacitor of the second set of capacitors” and “wherein the first type of capacitors comprise film capacitors and the second type of capacitors comprise electrolytic capacitors” as recited in claim 1. 
Regarding claims 16, 17, 19, and 20, claim 16 recites substantially similar limitation as those of claim 1, cited above. Therefore these claims are allowable for the same general reasons.
The reference Eichler et al. (US 2014/0036418) is cited with Office action in order to show an example of the prior art in regards to capacitor arrangement in a wind turbine power conversion assembly. Eichler et al. fail to disclose or suggest the above-quoted limitations of independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838